DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 03/26/2021 with respect to claims 1-2, 5, 7-13, 16, and 18-19  have been considered but are moot because they do not apply to the combination of references below. 
Status of Claims
Claims 1-2, 5, 7-13, 16, and 18-19 are rejected.
Claims 3-4, 6, 14-15 and 17 are canceled.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,5,7,9-12 and 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tannehill et al. (US 2018/0206347 A1 hereinafter Tannehill)   in view of Takeuchi et al. (US 6894888 B2 hereinafter Takeuchi).

Regarding claim 1, Tannehill discloses a printed circuit board (20A;Fig.2 and Fig.3) comprising: multiple electrically conductive layers (see 10A-10D;Fig.2) separated from each other by electrically non- conductive layers (conductive layers are on the top and bottom surface of each insulating layer of 10A-10D), said multiple electrically conductive layers including at least one electrically conductive outer layer and multiple electrically conductive intermediate layers (see multiple conductive intermediate layers within 20A); at least one first electrically conductive through-connection (see 32;Fig,3) between the at least one  electrically 
 Tannehill is silent with respect to the first electrically conductive intermediate layer is positioned in between two of the multiple electrically non-conductive layers and directly abuts two of the multiple non-conductive layers.
Takeuchi discloses, in Fig.1, an first electrically conductive intermediate layer (73) is positioned in between two of the multiple electrically non-conductive layers (71) and directly 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Takeuchi to modify the first printed circuit board of Tannehill in order to provide more electrical connections to perform more complex circuit operations.

Regarding claim 2, Tannehill discloses wherein the second multilayer PCB is formed from multiple electrically conductive layers and from multiple electrically non-conductive layers (see conductive layers and insulating layers 12 In 10A and 10B;Fig,2).
Regarding claim 5, Tannehill discloses -wherein the first electrically conductive through-connection is arranged in the first multilayer RGB (see 32 within 10C and 10D), where the second multilayer PCB in connection with the first electrically conductive through- connection of the first multilayer PCB has at least one second electrically conductive through-connection (see through hole connection 32 going through 10A-10D; Fig,2 and Fig.3).
Regarding claim 7, Tannehill discloses wherein the first electrically conductive through-connection (see blind via 50 in Fig.8} is covered on the outer side of the first multilayer PCB by an electrically conductive layer as a cover (see conductive layer 80 covering through hole 5G;Fig.8).
Regarding claim 9, Tannehill discloses wherein the first electrically conductive through-connection is formed by drilling (see claim 31) through the first multilayer PCB, into which an electrically conductive sleeve is inserted or formed through electroplating (see Fig,2 and Fig.3; para 0053).
Regarding claim 10, Tannehill discloses wherein the electrically conductive sleeve (32) is filled with a filler material (50;Fig.6).
Regarding claim 11, Tannehill discloses wherein an electrically conductive cover (80), which is essentially flat (see flat portion of 80 below 50), is put on the electrically conductive sleeve sealed with filler material (see Fig.8).
Regarding claim 12, Tannehill discloses wherein the electrically conductive cover is put on the tiller material such that electronic components are directly mounted (see Fig,8).
Regarding claim 16, Tannehill discloses a method for manufacturing a printed circuit board with multiple electrically conductive layers {see conductive layers in 10A-10D) which are separated from each other by electrically non- conductive layers (12), comprising the steps of: providing at least one electrically conductive outer layer (bottom conductive layer of 10D) and multiple electrically conductive intermediate layers (see conductive layers within 20A); providing at least one first electrically conductive through-connection (see 22C;Fig.3) between an electrically conductive outer layer and an electrically conductive intermediate layer, providing at least a first multilayer PCB (10C and 10D) and a second multilayer PCB(10A and 10B), where the first multilayer PCB and the second multilayer PCB are connected to each other (see Fig.2 and Fig.3); forming the first multilayer RGB from multiple electrically conductive layers including a first electrically conductive outer layer (see bottom of 10D) and a first electrically conductive intermediate layer (see top of 10C), and multiple electrically non-conductive layers (see 12); and forming the second multilayer PCB from multiple electrically conductive layer- layers including a second electrically conductive outer layer and a second electrically conductive intermediate layer (see top of 10A and bottom of 10B), and at least one electrically non-conductive layer (12); forming the first electrically conductive through-connection (see 22C) between the first electrically conductive outer layer and the second electrically conductive outer layer from one of the multilayer PCB; and sealing one side of the first electrically conductive through-connection of the first multilayer PCB by the second multilayer RGB (see how top portion of 22C is sealed by 10B) such that the second electrically conductive 


Tannehill is silent with respect to the first electrically conductive intermediate layer is positioned in between two of the multiple electrically non-conductive layers and directly abuts two of the multiple non-conductive layers.
Takeuchi discloses, in Fig.1, an first electrically conductive intermediate layer (73) is positioned in between two of the multiple electrically non-conductive layers (71) and directly abuts two of the multiple non-conductive layers ( 73 is sandwiched between two insulating layers 71)..
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Takeuchi to modify the first printed circuit board of Tannehill in order to provide more electrical connections to perform more complex circuit operations.

 
Regarding claim 18, Tannehill discloses further comprising providing a second electrically conductive through-connection between a first outer surface of the printed circuit board and a second outer surface of the printed circuit board (see 22Ain Fig.3).
Regarding claim 19, Tannehill discloses a third electrically conductive through-connection between a first outer surface of the printed circuit board and a second outer surface of the printed circuit board (see 22A in Fig.3).


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.
Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannehill et al. (US 2018/0206347 Al hereinafter Tannehill) in view of Takeuchi as applied to claim 1 above, and further in view of Hsu (US 9089082 B2) and in view of Yamano (US 7732712 B2).
Regarding claim 8, Tannehill discloses an electrically conductive layer for the cover
(80).
Tannehill is silent with respect to the electrically conductive layer is a copper layer with a solder mask.

36-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the copper material as taught by Hsu with the conductive cover layer of Tannehill in order to provide an electrical connection on a printed circuit board with superior electrical conductivity.
Yamano discloses a electrically conductive layer having a solder mask covering it (see 117 covering conductive layer 116b;Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to provide a solder mask ash shown by Yamano to cover the electrical conductive layer of Tannehill in order to make solder connections to electrical connection nodes on the surface of the printed circuit board without having the solder joining together and causing a short circuit between nodes.
Claim (s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannehill et al. (US 2018/0206347 Al hereinafter Tannehill) in view of Takeuchi as applied to claim 1 above, and further In Curcio (US 6452117 B2).
 
Regarding claim 13, Tannehill fails to specifically disclose wherein the filler material is a filler material enriched with an adhesive.
Curcio discloses a filler material (162) enriched with an adhesive (162 is a liquid conductive epoxy).
.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/PETE T LEE/Primary Examiner, Art Unit 2848